PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/966,648
Filing Date: 30 Apr 2018
Appellant(s): Microsoft Technology Licensing, LLC



__________________
Christopher J. Volkmann, Reg. No. 60,349
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

The 35 U.S.C. 103 rejection starting on page 9 of the Office Action dated 6/23/2021 is withdrawn in light of Applicant’s arguments.

(3) Response to Argument
Appellant’s arguments have been fully considered, but are not persuasive.

A. Rejection of claims 1-20 under 35 U.S.C. 101:
Appellant first argues that an improper abstraction of the presently claimed subject matter (See Appeal Brief, pg. 7-11). Specifically, Appellant argues that there is “no manual operation” and the disclosure is beyond “organizing meeting interactions between people” and is not directed to the behavior or relationships of people (See Appeal Brief, pgs. 8-9). Instead, Appellant suggests that the Appellant’s disclosure is directed to “detecting operation of the automated scheduling assistant and computing time values,” as well as “the computing system structure and functions that detect the operation of an automated scheduling assistant” (See Appeal Brief, pgs. 8-9). However, Examiner respectfully disagrees. Appellant’s claims explicitly claim “determine a first time value… indicative of an estimated time for the user to manually perform the first meeting operation” (See Appellant’s Claim 1, emphasis added). Also, the determination of time values for the manual meeting scheduling operations are identified by “pre-computed values” (See Appellant’s Specification, ¶0057). Therefore, Appellant’s claims provide an analysis of a manual scheduling operation and assign time values to a user’s scheduling operations. The manual scheduling operations, including “authoring, sending and reading e-mail messages, sending and receiving attachments, configuring folders, etc.,” are actions and behaviors performed by the user (See Appellant’s Specification, ¶0002). Additionally, the scheduling meetings of multiple meetings between a number of attendees is a method of organizing meeting interactions between people. Appellant’s claims not only assign a time required to perform the manual task of scheduling meetings, but also automate the manual task of scheduling meetings based on the assigned time and some user specified threshold (See Appellant’s Specification, ¶0032). Accordingly, Examiner notes the Appellant’s claims that execute user communication task associated with meeting scheduling operation and evaluate manual scheduling times in order to reserve a time block for a meeting for a group of attendees are methods of organizing human activity (i.e. business relations (employee/user time savings through automated scheduling); and managing personal behavior (analyzing time required to perform a scheduling operation) or relationships or interactions between people (scheduling meetings between attendees)).

Appellant also argues Prong 2 of the 101 rejection (See Appeal Brief, pgs. 11-13). Specifically, Appellant argues that “the claims do not recite manual operations,” but are directed to a practical application that has “specific implementations that determine when and how to control a scheduling system” and “saves manual operation and “saves network bandwidth and the associated processing overhead”” (See Appeal Brief, pg. 12). However, Examiner respectfully disagrees. Examiner first notes that Appellant identifies that the automated implementation of scheduling, “saves manual operation,” thereby demonstrating that the automated scheduling by the scheduling assistant is a manual operation applied on a computer system for implementation. Examiner also reiterates that the claims explicitly identify the analysis of a manual operation or user behavior with the claimed language: 

“determine a first time value… indicative of an estimated time for the user to manually perform the first meeting operation” and “determine a second time value… indicative of an estimated time for the user to manually perform the one or more other meeting scheduling operations” (See Appellant’s Claim 1, Emphasis added). 

Based on the analysis of the manual operations, automated scheduling occurs with the claimed language:

“generate a scheduling control signal to control a scheduling system to reserve a block of time on a schedule of the user when the accumulated time value reaches an accumulated time threshold” (See Appellant’s Claim 1).

There are no specific implementations introduced in the claims that control the system. The scheduling control signal generator logic “generates scheduling control signals” and the “scheduling assistant logic” automatically performs scheduling operations (See Appellant’s Specification, ¶0022 and 0064). The logic “can be comprised of software that is loaded into memory” and/or “can be comprised of hardware items (such as processors and associated memory, or other processing components, some of which are described below) that perform the functions associated with those systems, components and/or logic” (See Appellant’s Specification, ¶0066). According to the Appellant’s Specification, the logic and signals claimed to “control” the claimed system are merely computer components and/or software used to implement a scheduling operation according to a user specified threshold. Therefore, the use of the claimed additional elements, including a “computing system,” “actuator,” “scheduling assistant logic,” “scheduling system,” and “user interface,” for analyzing and performing scheduling operations merely implement the abstract idea steps in the manner of “applying it.” There are no technical features or additional elements that result in a control change to the scheduling system, as alleged by the Appellant (See Appeal Brief, pg. 13). There is merely logic that is implemented according to a rule (e.g. an exceeded accumulated time threshold) to carry out the manual scheduling operations on a computing system. Additionally, it is evident that the use of a computing system as a tool to perform and automate the abstract idea is why there may be reduced round trips with a user that save network bandwidth and processing overhead. For these specified reasons, Examiner has reasonably interpreted that the additional elements do not integrate the abstract idea into a practical application and do not impose any meaningful limits on practicing the abstract idea.

	Appellant argues that the claimed invention is eligible by attempting to analogize the claimed invention to claims found eligible in Core Wireless and Example 37 (See Appeal Brief, pgs. 13-15). Specifically, Appellant argues that “the present claims are directed toward an improvement in the functioning of computers, particularly an enhancement to a computing system that improves the control and interaction with the scheduling system and automated assistant” (See Appeal Brief, pg. 15). However, Examiner respectfully disagrees. The claims in Core Wireless and in Example 37 were directed towards an improved user interface for computing devices. The claims in Core Wireless recite an improved user interface by displaying one or more applications are in an unlaunched state. The claims in Example 37 recite an improved user interface by displaying icons based on usage, resulting in an improved user interface for electronic devices. Appellant’s claims are distinguishable from the claims in Core Wireless and Example 37 because Appellant’s claims merely utilize a computing system perform scheduling operations based on time savings values. Unlike the claims in Core Wireless and Example 37 Appellant’s claims do not recite an improvement to a particular interface or even a modification to the user interface that results in an improvement in the technical field. The claimed user interface merely displays scheduling operation information (i.e. time values, electronic messages) and user actuatable input representation (i.e. text boxes, check boxes, icons, links, drop-down menus, search boxes, etc. (See Appellant’s Specification, ¶0068)). The utilization of a user interface for its generic function of displaying is not an improvement to the user interface. Rather the claimed user interface is a technology generally linked to the judicial exception.

Also, with respect to the 101 arguments, Appellant argues that the claims are statutory by attempting to analogize the claimed invention to the claims analyzed and found eligible in the Federal Circuit’s DDR Holdings decision, specifically by alleging that the claims "are necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks" See Appeal Brief, pg. 15).  In response, however, the Examiner emphasizes that the claims in DDR were directed toward addressing problems related to retaining Web site visitors from being diverted from a host's Web site to an advertiser's Web site, such that the claimed solution was necessarily rooted in computer technology [Emphasis added], DDR’s claims are distinguishable from Appellant's claims because the practice of performing scheduling operations is not rooted in, or reasonably understood as encompassing, a solution for a problem specific to computer technology. Specifically, the automated scheduling operations executed from estimating an amount of lost time a user spent performing the operation manually. Therefore, the present approach that “reduces the computing overhead and bandwidth needed to perform the computer tasks,” as alleged by the Appellant (See Appeal Brief, pg. 16), is due to the computer automating and implementing of the manual scheduling and not to some improvement to the technology.  
 
	Lastly, with respect to the 101 arguments, Appellant argues that he claimed invention is eligible by attempting to analogize the claimed invention to claims found eligible in Trading Technologies by alleging the claimed invention is directed to “problems arising from the computing environment” (See Appeal Brief, pg. 16). Examiner respectfully disagrees. In response, Examiner emphasizes that the claims in Trading Technologies are distinguishable from the Appellant’s claims because the Trading Technologies’ claims are directed towards “a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure.” The Appellant’s claims merely utilize conventional graphical user interfaces for displaying information (i.e. time values, electronic messages, etc.). The functionality of the problems solved by the claimed invention has no direct relation to the functionality of the graphical user interfaces or any other technology. At best, the claimed invention relates to improvements in organizing human activity, by enhancing a user’s scheduling actions by automating scheduling communicative tasks.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.M. N/Examiner, Art Unit 3683                                                                                                                                                                                                        
Conferees:
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683     

                                                                                                                                                                                                   /BRITTNEY N MILLER/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.